Citation Nr: 9921547	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-32 652	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an increased (compensable) evaluation for service-
connected diffuse pulmonary parenchymal disease with 
histoplasmosis, healed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from September 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  
For consistency and economy, the Board employs the term "lung 
disability" to represent the service-connected diffuse pulmonary 
parenchymal disease with histoplasmosis, healed. 

In September 1997, the veteran filed a claim for service 
connection of muscle damage and scarring incurred on active duty.  
Where a review of all documents and any oral testimony reasonably 
reveals that the claimant is seeking a particular benefit, the 
Board is required to adjudicate the issue of the claimant's 
entitlement to such benefit, or if appropriate, to return the 
issue to the RO for development and adjudication of the issue.  
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  The issue of 
entitlement to service connection for muscle damage and scarring 
has not been developed for appellate review and is not 
inextricably intertwined with the issue on appeal.  Holland v. 
Brown, 6 Vet. App. 443, 446 (1994).  The Board refers the issue 
to the RO for appropriate action.

Moreover, the veteran through his representative raised the claim 
of entitlement to service connection on a secondary basis for 
chronic obstructive pulmonary disease (COPD) at the personal 
hearing in September 1997.  See 38 C.F.R. § 3.310 (1998).  
Although the issue of service connection for COPD was not 
formally adjudicated in January 1999, the Hearing Officer 
mentioned the issue in the decision and found that the claim 
"appear[ed]" not well-grounded.  As the information of record 
does not reflect that the veteran was adequately notified of his 
right to initiate an appeal of this January 1999 adverse 
determination, by the filing a notice of disagreement, the issue 
of secondary service connection for COPD is referred to the RO 
for appropriate action, specifically to formally adjudicate this 
claim and to inform the veteran of his appellate rights.

The Board notes that effective March 1, 1999, the United States 
Court of Veterans Appeals changed its name to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of these claims has been obtained by the RO.

2. The veteran's lung disability is not manifest by residual 
parenchymal disease from histoplasmosis.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for a lung 
disability, diffuse pulmonary parenchymal disease with 
histoplasmosis, healed, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.97, Diagnostic Codes (DCs) 6808 and 6821 (1996); and as amended 
by 61 Fed. Reg. 46720 (Sept. 5, 1996); (38 C.F.R. § 4.97, DC 6834 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, the veteran asserts that his service-connected lung 
disability has increased in severity and that he has received 
medical treatment for the service-connected condition.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other clinical evidence of record 
pertaining to the veteran's service-connected bronchitis with a 
history of cerebrospinal fluid rhinorrhea and finds that the 
current evidence of record is adequate for rating purposes. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as practicable, upon 
the average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
It is the intent of the VA's Schedule for Rating Disabilities, 
codified in 38 C.F.R. Part 4, to recognize disabilities of the 
respiratory system.  38 C.F.R. § 4.97 (1998).  

Under the VA's Schedule for Rating Disabilities, when there is a 
question of which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 4.7, 4.21 (1998).  When an 
unlisted condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  This 
regulation allows the VA to rate an unlisted ailment under the 
criteria provided for "a closely related disease or injury" that 
is listed.  In deciding whether a listed disease or injury is 
"closely related" to the veteran's ailment, the VA may take into 
consideration three factors: (1) whether the "functions affected" 
by the ailments are analogous; (2) whether the "anatomical 
localization" of the ailments is analogous; and (3) whether the 
"symptomatology" of the ailments is analogous.  Lendenmann v. 
Principi, 3 Vet. App. 345, 350-51 (1992).

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (1998); Francisco v. Brown, 7 
Vet. App. 55 (1996).  To appropriately evaluate this claim, the 
Board found that a brief review of the medical history prior to 
the June 1996 claim was required.  Schafrath, supra.  

Briefly, service connection was established for diffuse pulmonary 
parenchymal disease with histoplasmosis, healed, by a July 1970 
rating decision, and assigned a non-compensable evaluation.  The 
primary basis for the grant was that diffuse pulmonary 
parenchymal infiltrative disease, histoplasmosis inactive was 
noted in 1969 and that the chest x-ray revealed some 
calcifications throughout both lung fields which would be in 
keeping with the history of the histoplasmosis.  No active 
disease was identified.  

In the present case, the veteran's service-connected 
histoplasmosis, described as diffuse pulmonary parenchymal 
disease with histoplasmosis, healed, is rated in accordance with 
diseases of the respiratory system.  38 C.F.R. § 4.97, DC 6808 
(1996).  The Board notes that since the RO's March 1996 
determination, the VA has amended the criteria for rating mycotic 
lung disease.  See 61 Fed. Reg. 46728 (Sept. 5, 1996).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to a 
veteran applies unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see also VAOGCPREC 69-90 (55 Fed. Reg. 43254 
(1990)).  Thus, the veteran's claim for an increased rating for 
histoplasmosis should be evaluated under both the old and the 
amended rating criteria to determine which version is most 
favorable to the veteran. 

In that regard, the old rating criteria for diagnostic code 6808 
(mycosis of the lung) of the Rating Schedule provides for the 
assignment of a 70 to 100 percent evaluation when the condition 
is active.  When the mycosis is inactive, the residuals are rated 
by analogy.  Therefore, the RO rated the service-connected lung 
disability by analogy under diagnostic code 6821 
(coccidioidomycosis).  To warrant a 30 percent disability 
evaluation under DC 6821, the lung disability must manifest 
localized pulmonary cavitation or localized dense and confluent 
lesions, with occasional hemoptysis (otherwise nonsymptomatic) 
not requiring treatment.  The current non-compensable evaluation 
is warranted for healed lesions, nonsymptomatic.  If 
postoperative, the lung disability is rated based on the surgical 
residuals.  

The amended rating criteria for diagnostic code 6808 of the 
Schedule has been renumbered as diagnostic code 6834 
(histoplasmosis of the lung) to provide for the assignment of 
disability evaluations for mycotic lung disease, as substantiated 
by symptomatology.  To warrant a 30 percent disability evaluation 
under DC 6834, the chronic pulmonary mycosis must manifest 
minimal symptoms such as occasional minor hemoptysis or 
productive cough.  The current non-compensable evaluation is 
warranted for healed and inactive mycotic lesions, asymptomatic.  

On review of the current evidence, VA treatment records dated for 
the period of July 1995 to January 1996 reflect that the veteran 
was evaluated on several occasions in November 1995 for shortness 
of breath.  His oxygen saturation was 92 percent on room air.  He 
reported shortness of breath on exertions such as walking up a 
flight of stairs.  He smoked 20-25 cigarettes a day.  He reported 
that the shortness of breath had gradually increased in the past 
5-6 years.  On physical examination, the breath sounds were 
decreased throughout and harsh.  On chest x-ray, histoplasmosis 
was noted - "?" of lesion in the right upper lobe.  The 
diagnostic impression was histoplasmosis by history and rule out 
COPD.  Subsequently, the veteran was treated for an upper 
respiratory infection.  The assessment and plan included mild 
COPD/pulmonary function tests, and repeat chest x-ray with small 
cuts.  The veteran was encouraged to stop smoking.  A November 
1995 chest x-ray reflects (1) possible mass in the right upper 
lobe versus granuloma, which needs further examination and (2) 
baseline of COPD.  Pulmonary function tests performed in November 
1995 reflect mild obstructive airway disease - peripheral airway.  
A December 1995 CAT scan of the thorax reflects calcified 
parenchymal nodule - a small calcified hilar nodule that is 
compatible with granulomatous disease.  The physician noted that 
he did not favor any active pathology or any worrisome features.  
In January 1996, an entry reflects granulomatous disease, smoker, 
mild COPD, and history of histoplasmosis.  

A March 1996 VA examination reflects that to the veteran's 
knowledge he has had no problems with histoplasmosis since he was 
treated in-service.  The report reflects that the veteran has a 
history of smoking one pack of cigarettes per day and that he has 
smoked for 40+ years.  The veteran reported a recent history of 
increasing exertional dyspnea.  The veteran reported that he was 
able to walk up three flights of stairs before becoming short of 
breath.  If he walked at a slow pace on a flat surface, he had no 
problems.  If he increased the pace, he was not sure that he 
could go beyond 2 to 3 blocks.  The veteran used an inhaler 
occasionally.  On physical examination, the lungs were clear to 
auscultation.  There was good capillary refill and no nodules or 
nodes were appreciated.  The CAT scan showed old calcified 
granuloma, but there was no active parenchymal disease 
appreciated.  The assessment was histoplasmosis, which was 
resolved, but there was suspected underlying COPD secondary to a 
long history of cigarette smoking.

The evidence of record thereafter reflects that the veteran was 
evaluated for an upper respiratory infection in January 1997.  

Testimony from the personal hearing held in September 1997 
reflects that the veteran believes his service-connected lung 
condition has worsened, as he has been diagnosed with COPD.  He 
believes the COPD was caused or aggravated by the service-
connected histoplasmosis.  He continues to have shortness of 
breath and has used an inhaler since 1995 on an as needed basis.  
The veteran testified that no medical opinion has related the two 
conditions.  While in-service, he was told that his decreased 
lung function was due to the histoplasmosis.  

A September 1997 VA treatment record reflects history of COPD, 
complaints of shortness of breath with moderate exertion, and 
that the veteran wanted to resume using an inhaler.  On physical 
examination, the lungs were clear bilaterally.  The assessment 
was COPD.  Entries dated in November 1997 reflect nicotine 
dependence, that the veteran has decreased to 10 cigarettes a 
day, and that his oxygen saturation was 90 percent.  

The July 1998 VA examination reflects healed acute pulmonary 
histoplasmosis diagnosed approximately thirty years ago.  The 
examiner noted that the veteran complained of mild periodic 
nonproductive cough and fairly severe dyspnea on exertion.  There 
was no hemoptysis, no purulent phlegm, no exacerbating factors 
other than activity, and no associated chest pain.  The examiner 
noted that the veteran had stopped smoking one-week ago.  Based 
on the previous chest x-rays and the relatively recent chest x-
rays, the examiner reported that there were no significant 
sequelae from the histoplasmosis.  The examiner noted that the 
calcified right upper lobe nodule had no functional significance.  
He noted that the most recent pulmonary function tests revealed 
no evidence of airflow limitation, that the lung volumes were 
lower limits of normal, and that the DLCO (diffusing capacity of 
the lung for carbon monoxide) was within normal limits.  The 
examiner offered that a negative chest CAT scan for parenchymal 
disease and a normal DLCO did not suggest residual parenchymal 
disease from histoplasmosis.  The July 1998 pulmonary function 
tests reflect by handwritten note - no obstruction, mild 
restriction, and normal diffusion.  A handwritten note by the 
examining physician on the bottom of the chest x-ray report 
reflects that the left upper lobe nodularity and probable left 
hilar adenopathy could be consistent with prior histoplasmosis 
and that the diffuse mild bronchial wall thickening could be 
consistent with bronchitis or asthma.  The note also reflects 
that there was no clinical history to suggest a diagnosis of 
bronchitis (acute or chronic) or asthma.  Specifically, there was 
no episodic cough or chronic cough, no wheeze or sputum 
production, and no airflow limitation or bronchodilator response.  
The examiner added that the mild bronchial wall thickening is 
most likely due to the veteran's extensive smoking history.  

The Board acknowledges that the veteran is competent to relate 
his observations and symptoms.  However, as a lay person, his 
statements as to medical causation are not competent where the 
determinative issue is medical causation and etiology.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).  The examinations since 
1995 reflect increased shortness of breath and dyspnea on 
exertion, nonetheless, these symptoms have not been related to 
active histoplasmosis or residuals of healed diffuse pulmonary 
parenchymal histoplasmosis.  Therefore, the Board observes that 
the evidence of record reflects that the veteran service-
connected lung disability warrants the current non-compensable 
evaluation under both the old and amended rating criteria.  

In regards to which of the diagnostic criteria (old or amended) 
is most favorable to the veteran, the Board concludes that the 
amended diagnostic criteria is more descriptive of the symptoms 
contemplated by the veteran's disability.  In 1995, the VA 
physician noted that the CAT scan was not reflective of active 
pathology or worrisome features.  The March 1996 VA examination 
report reflects that there was no episodic cough, chronic cough, 
wheeze, sputum production, airflow limitation, or bronchodilator 
response.  While the record demonstrates that the veteran has a 
history of histoplasmosis, the medical evidence of record is not 
clinically characteristic of worsening symptoms due to 
histoplasmosis as evidenced by chest x-rays or CAT scans.  
Notwithstanding the fact that the veteran himself stated that to 
his knowledge he has not had any problems with histoplasmosis 
since service, the Board finds that the veteran's diffuse 
pulmonary parenchymal disease with histoplasmosis, healed, is 
best characterized as healed, inactive mycotic lesions, and 
asymptomatic based on the March 1996 and July 1998 VA 
examinations.  

With respect to an increased rating under the old rating 
criteria, the veteran's service-connected lung disability is not 
manifest by localized pulmonary cavitation or localized dense and 
confluent lesions, with occasional hemoptysis (otherwise 
nonsymptomatic) not requiring treatment to warrant a 30 percent 
disability evaluation.  38 C.F.R. § 4.97, DC 6821-6808 (1996).  
Similarly, the service-connected lung disability is not manifest 
by minimal symptoms such as occasional minor hemoptysis or 
productive cough to warrant a 30 percent disability evaluation 
under the amended criteria.  38 C.F.R. § 4.97, DC 6834 (1998).  
Based on the foregoing, the veteran's service-connected lung 
disability is consistent with the current non-compensable 
evaluation as seen on the March 1996 and July 1998 VA 
examinations which demonstrate no active disease related to 
histoplasmosis.  Specifically, the evidence of record does not 
show that the degree of impairment resulting from the service-
connected diffuse pulmonary parenchymal disease with 
histoplasmosis, healed, more nearly approximates the criteria 
required for the next higher evaluation.  38 C.F.R. § 4.7.  
Furthermore, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt doctrine pursuant to 38 
C.F.R. § 4.3.

In view of the foregoing, an increased rating is not warranted 
for the service-connected lung disability under either the old or 
amended diagnostic criteria.  

In reaching the decision in this case, the Board recognizes that 
the RO has not addressed the question of whether a higher rating 
for the veteran's service-connected lung disability is warranted 
under the new criteria which went into effect on October 7, 1996.  
Thus, the Board must consider whether the veteran has been given 
full notice and an opportunity to be heard, and if not, whether 
the veteran has been prejudiced thereby.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  As the evidence previously discussed 
spoke to both the old and amended criteria, and the Board's 
decision to continue the currently assigned non-compensable 
evaluation for the veteran's service-connected lung disability 
under both version of the diagnostic criteria has not altered the 
ultimate outcome of his claim, the Board determines that the 
veteran has not been prejudiced by its action.  Id. at 394; 
Karnas, supra.


ORDER

An increased (compensable) evaluation for service-connected 
diffuse pulmonary parenchymal disease with histoplasmosis, 
healed, is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

